On Petition eor a Rehearing.
Jordan, J.
Appellant prays a rehearing herein for the reason that this court erred, upon the original hearing, in holding that the record did not disclose that the trial court had granted leave to file bills of exceptions beyond the term, at which the final order was made, overruling the motion for a new trial. Upon a re-examination of the transcript, we find that the appellant’s contention is true. At an unusual and obscure place in the record, which is somewhat in confusion, unmarked by marginal notes, we find an entry of leave given, and hence this may explain why we failed to discover the same upon the former hearing.
The only question presented by the appeal is as to the sufficiency of the evidence to sustain the judgment of the lower court.
We have carefully read and examined the evidence in the bill of exception, and find that it fully sustains the judgment upon every material point, and if we were to set aside the judgment of affirmance, and reopen the *569case, upon this question, a rehearing would necessarily result in the judgment being affirmed. Therefore, a correct result having already been reached, we are not required, in order to correct a harmless holding or decision, upon the former hearing, to grant the petition for a rehearing, as complete justice to the appellant has already been secured.
Filed June 14, 1895.
The petition is, therefore, overruled.